ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Rand Enterprises, Inc.                       )      ASBCA No. 59801
                                             )
Under Contract No. W912BU-10-C-0039          )

APPEARANCES FOR THE APPELLANT:                      Terence Murphy, Esq.
                                                    Karla J. Soloria, Esq.
                                                    Christopher T. Page, Esq.
                                                     Kaufman & Canoles, P.C.
                                                     Norfolk, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Jam es D. Mirynowski, Esq.
                                                    Amanda G. Phily, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Philadelphia

               OPINION BY ADMINISTRATIVE JUDGE STEMPLER

      The parties have settled their dispute and requested that the Board enter
judgment in favor of appellant.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$804,000.00. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from
1June2015 until date of payment.

       Dated: 13 January 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur                                         I concur




RICHARD SHACKLEFORD
Administrative Judge                             Administrative udge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59801, Appeal of Rand
Enterprises, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2